DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy (US 20170095114) in view of Neufeld (US 20110168593).
Regarding claim 32, O’Shaughnessy teaches a grill (fig 5A-5J) comprising:
a grill cart (500) comprising a base (fig 5A and [0055] line 4, “base frame 502”), a front frame (front wall 508) coupled to a first side (annotated fig 1) of the base, a back frame (back wall 508.  Noted, [0055] lines 4-5 says “front and back walls 508”) coupled to a second side (annotated fig 1.  Second side is the opposite side of the front side, or hidden as view in fig 5B) of the base, a first side frame (a side wall 506) coupled to a third side (annotated fig 1, the third side is the left side as view in fig 5B) of the base, and a second side (the other side wall 506.  Noted, [0055] line 4 says “side walls 506”) frame coupled to a fourth side (annotated fig 1) of the base, wherein the grill cart is configured to be transitioned between an upright state (shown in fig 5B) and a folded state (shown in fig 5A); and

[AltContent: textbox (Second side of base)][AltContent: textbox (Annotated figure 1)][AltContent: arrow][AltContent: textbox (Fourth side of base)][AltContent: textbox (Third side of base)][AltContent: textbox (First side of base)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    550
    601
    media_image1.png
    Greyscale




wherein when the burner box is coupled to the grill cart in the folded state, “the front face of the burner box faces in the same direction as the second side of the base” (This is intended function.  The overall shape of the grill is in a rectangular shape.  A user can manually rotate the burner box so that the front face can face the second side), and when the burner box is coupled to the grill cart in the upright state, the front face of the burner box faces in the same direction as the first side of the base (as view in fig 5B).

Neufeld teaches a front frame (wall 26, fig 3) rotatably coupled to a first side (the side where 26 connects to 12) of a base (12, fig 3), a back frame (wall 28, fig 3) rotatably coupled to a second side (the side where 28 connects to 12) of the base, a first side frame (wall 24, fig 3) rotatably coupled to a third side (the side where 24 connects to 12) of the base, and a second side frame (wall 22, fig 3) rotatably coupled to a fourth side (the side where 22 connects to 12) of the base ([0045] talks about pivot axis of walls.  Therefore all the walls are rotatably connected to the base).
It would have been obvious at the time of filing to modify O’Shaughnessy as taught by Neufeld by applying pivot structure between the sidewalls (front, rear, left, right sidewalls) and the base in order to allow users to make sure all the parts are in one assembly in the folded condition so that users don’t need to spend time to look for possible misplaced sidewall (O’Shaughnessy fig 5C-5E shows that walls are separated from the base when the grill cart is in a folded or collapsed condition.  Therefore modifying O’Shaughnessy to have all the sidewalls pivotally/rotatably connected as taught by Neufeld would allow users to make sure all the sidewalls are in connection with the base in either a folded or upright condition).
Regarding claim 33, O’Shaughnessy in view of Neufeld teaches in the upright state, the front frame, the back frame, the first side frame, and the second side frame are substantially perpendicular to the base (O’Shaughnessy fig 5B).

Regarding claim 35, O’Shaughnessy in view of Neufeld teaches in the folded state, the front frame overlaps the back frame (as seen in Neufeld fig 7).
Regarding claim 36, O’Shaughnessy in view of Neufeld teaches in the folded state the front frame, the back frame, the first side frame, and the second side frame are substantially parallel with the base (as seen in Neufeld fig 7).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy (US 20170095114) in view of Neufeld (US 20110168593), further in view of Porter (US 6651361).
Regarding claim 38, O’Shaughnessy in view of Neufeld teaches all the limitation s of claim 32.
O’Shaughnessy in view of Neufeld fails to teach the grill in the folded state has a volume of no more than 42,000 inches^3.
Porter teaches a system in a folded state having a volume of no more than 42000 inch^3 (col 13 lines 38-40, “The dimensions for both edger 300 and trencher 500 translates to an overall volume, when the handles are folded, of less than 10 cubic feet”.  10 cubic feet is equivalent to 17280 cubic inch).
It would have been obvious at the time of filing to modify O’Shaughnessy in view of Neufeld as taught by Porter to design a system that has a particular size in a folded state in order to provide a compact system for users to easily store in a limited storage space.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-31 and 39-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 37, modifying the combination to meet the claimed limitation would teach away from Neufeld because Neufeld has a particular hinge placement/design for its folding mechanism.
For claim 23 and 39, the closest prior art was the combination of O’Shaughnessy in view of Neufeld.  O’Shaughnessy has a grill system has an embodiment (fig 6A-6I) using protrusions on the top wall of the cart and apertures on the sidewall of the grill.  Adding apertures to the base would not allow grill to be assembled to the base because the grill only has apertures.  It would have required substantial modifications to O’Shaughnessy to replace the apertures on the grill with protrusions, replace protrusions on the sidewalls of the cart wit apertures, as well as adding apertures to the base.  Such modifications cannot be done without impermissible hindsight reconstruction.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762